Exhibit 1 Amendment No. 2 to Schedule 13D Joint Filing Agreement The undersigned and each other person executing this joint filing agreement (this “Agreement”) agree as follows: The undersigned is eligible to file a statement or statements on Schedule 13D pertaining to the Common Stock, $0.01 par value per share, of IGI Laboratories, Inc., a Delaware corporation, to which this Agreement is an exhibit.The undersigned and each other person executing this Agreement are responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of the undersigned or any other person executing this Agreement is responsible for the completeness or accuracy of the information statement concerning any other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate.The undersigned agrees that such statement is being filed by and on behalf of each of the persons executing this Agreement. After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete, and correct In Witness Whereof, the undersigned have caused this Agreement to be signed by their respective officers thereunto duly authorized as of the date set forth below. Date: April 6, 2010 Life Sciences Opportunities Fund II, L.P. By: Signet Healthcare Partners, LLC By:/s/ James C. Gale Name:James C. Gale Title:Manager Life Sciences Opportunities Fund (Institutional) II, L.P. By: Signet Healthcare Partners, LLC By:/s/ James C. Gale Name:James C. Gale Title:Manager Signet Healthcare Partners, LLC By:Sanders Morris Harris Inc. (formerly SMH Capital Inc.) By:/s/ George L. Ball Name:George L. Ball Title:Chief Executive Officer Sanders Morris Harris Inc. (formerly SMH Capital Inc.) By:/s/ George L. Ball Name:George L. Ball Title:Chief Executive Officer Sanders Morris Harris Group, Inc. By:/s/ George L. Ball Name:George L. Ball Title:Chief Executive Officer /s/ James C. Gale James C. Gale /s/ Joyce Erony Joyce Erony /s/ George L. Ball George L. Ball
